 1
                            UNITED STATES DISTRICT COURT
 2
                                 DISTRICT OF NEVADA
 3
 4
         Joseph J. Smith, on behalf of                     Case No.: 2:16-cv-02156-GMN-NJK
 5       himself and all others similarly
 6       situated,                                         CLASS ACTION

 7                       Plaintiff,                        FINAL JUDGMENT AND ORDER OF
 8       v.                                                DISMISSAL WITH PREJUDICE

 9       One Nevada Credit Union,                          HON. GLORIA M. NAVARRO
10
                         Defendant.
11
12
13            On October 6, 2017, after extensive arms-length negotiations, and private
14   mediation conducted before Honorable Jackie Glass (Ret.), Plaintiff and Defendant
15   (herein jointly referred to as the “Parties”) entered in to a Class Action Settlement
16   Agreement (hereinafter referred to as the “Agreement”), which is subject to review
17   under Fed. R. Civ. P. 23, for monetary damages as set forth in the Agreement.
18            On December 4, 2017, the Parties filed the Agreement, along with a Joint
19   Motion for Preliminary Approval of Class Action Settlement Agreement
20   (hereinafter referred to as the “Preliminary Approval Motion”).
21            On September 16, 2018, upon consideration of the Agreement, Preliminary
22   Approval Motion, and the record, the Court entered an Order of Preliminary
23   Approval of Class Action Settlement (hereinafter referred to as the “Preliminary
24   Approval Order”). Pursuant to the Preliminary Approval Order, the Court, among
25   other things, (i) preliminarily approved the proposed settlement; (ii) approved the
26   Notice and instructed its mailing; and (iii) set the date and time of the Final
27   Approval Hearing.
28

     ________________________________________________________________________________________________________
     ORDER                                          !1                      Case No.: 2:16-cv-02156-GMN-NJK
 1           On February 5, 2019, Plaintiff filed the Motion for Final Approval of Class
 2   Action Settlement (hereinafter referred to as the “Final Approval Motion”).
 3   Pursuant to their Final Approval Motion, the parties requests final approval of the
 4   proposed Class Action Settlement.
 5           The Court has read and considered the Agreement, Final Approval Motion,
 6   and the record. All capitalized terms used herein have the meanings defined herein
 7   and/or in the Agreement.
 8           NOW, THEREFORE IT IS HEREBY ORDERED:
 9   1. JURISDICTION: The Court has jurisdiction over the subject matter of the
10       Lawsuit and over all settling parties hereto.
11   2. NOTICE AND CLAIMS PROCESS: Pursuant to the Court’s Preliminary
12       Approval Order, the Claims Administrator has complied with the approved
13       notice process as confirmed in its declaration filed with the Court. The form and
14       method for notifying the Settlement Class members of the settlement and its
15       terms and conditions was in conformity with this Court’s Preliminary Approval
16       Order and satisfied the requirements of Fed. R. Civ. P. 23(c)(2)(B) and due
17       process, and constituted the best notice practicable under the circumstances.
18       The Court finds that the notice process was clearly designed to advise the
19       Settlement Class members of their rights. Further, the Court finds that the claim
20       process set forth in the Agreement was followed and that the process was the
21       best practicable procedure under the circumstances.
22   3. FINAL CLASS CERTIFICATION: The Court again finds that the Lawsuit
23       satisfies the applicable prerequisites for class action treatment under Fed. R.
24       Civ. P. 23, namely:
25       A.      The Settlement Class members are so numerous that joinder of all of
26               them in the Lawsuit would be impracticable;
27       B.      There are questions of law and fact common to the Settlement Class
28               members, which predominate over any individual questions;

     ________________________________________________________________________________________________________
     ORDER                                          !2                      Case No.: 2:16-cv-02156-GMN-NJK
 1       C.      The claims of Plaintiff are typical of the claims of the Settlement Class
 2               members;
 3       D.      Plaintiff and Class Counsel have fairly and adequately represented and
 4               protected the interests of all the Settlement Class members; and
 5       E.      Class treatment of these claims will be efficient and manageable, thereby
 6               achieving an appreciable measure of judicial economy, and a class action
 7               is superior to other available methods for a fair and efficient adjudication
 8               of this controversy.
 9   4. The Court finds that the settlement of the Lawsuit, on the terms and conditions
10       set forth in the Agreement, is in all respects fundamentally fair, reasonable,
11       adequate, and in the best interests of the Settlement Class members, especially
12       in light of the benefits to the Settlement Class members, the strength of
13       Plaintiff’s case, the complexity, expense and probable duration of further
14       litigation, the risk and delay inherent in possible appeals, and the risk of
15       collecting any judgment obtained on behalf of the class.
16   5. SETTLEMENT TERMS: The Agreement, which has been filed with the Court
17       and shall be deemed incorporated herein, and the proposed settlement are
18       finally approved and shall be consummated in accordance with the terms and
19       provisions thereof, except as amended by any order issued by this Court. The
20       material terms of the Agreement include, but are not limited to, the following:
21       A.      Defendant shall pay each of the 13,069 claimants that made a valid
22               claim, on or before 12:00 p.m. on March 5, 2019, $20.66;
23       B.      Defendant shall pay to Class Counsel the sum of $171,490.33 as
24               attorneys’ fees and $8,509.67 as costs incurred in litigating this action;
25       C.      Defendant shall pay to Plaintiff $5,000 as an incentive award.
26   6. EXCLUSIONS: A total of 4 exclusions were received. Those persons requesting
27       exclusion are named on Exhibit A to this Order. The Court hereby excludes
28       these individuals from the class and settlement.

     ________________________________________________________________________________________________________
     ORDER                                          !3                      Case No.: 2:16-cv-02156-GMN-NJK
 1   7. OBJECTIONS: The Settlement Class members were given an opportunity to
 2          object to the settlement. No Settlement Class members filed objections.
 3   8. This Order is binding on all Settlement Class members, except those individuals
 4          who validly and timely excluded themselves from the Class. (See Ex. A, ECF
 5          No. 64).
 6   9. RELEASE OF CLAIMS AND DISMISSAL OF LAWSUIT: The Class
 7          Representative, Settlement Class members, and their successors and assigns are
 8          permanently barred and enjoined from instituting or prosecuting, either
 9          individually or as a class, or in any other capacity, any of the Released Claims
10          against any of the Released Parties, as set forth in the Agreement. Pursuant to
11          the release contained in the Agreement, the Released Claims are compromised,
12          discharged, and dismissed with prejudice by virtue of these proceedings and this
13          Order.
14   10. The Lawsuit is hereby dismissed with prejudice in all respects.
15   11. This Order is not, and shall not be construed as, an admission by Defendant of
16          any liability or wrongdoing in this or in any other proceeding.
17   ///
18   ///
19   /// 
20
21
22
23
24
25
26
27
28

     ________________________________________________________________________________________________________
     ORDER                                          !4                      Case No.: 2:16-cv-02156-GMN-NJK
 1   12. Without affecting the finality of this Final Judgment and Order of Dismissal
 2       With Prejudice, the Court hereby retains continuing and exclusive jurisdiction
 3       over the Parties and all matters relating to the Lawsuit and/or Agreement,
 4       including the administration, interpretation, construction, effectuation,
 5       enforcement, and consummation of the settlement and this order.
 6        IT IS SO ORDERED:
 7
 8
 9 DATED this______day
               29      of March, 2019.
                                                         ______________________________________
10                                                       Gloria M. Navarro, Chief Judge
11                                                       United States District Court

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ________________________________________________________________________________________________________
     ORDER                                          !5                      Case No.: 2:16-cv-02156-GMN-NJK
